                  Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 1 of 15
                                                                 The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,               Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those   THE GEO GROUP, INC.’S REPLY IN
     similarly situated,                       SUPPORT OF MOTION FOR SUMMARY
11                                             JUDGMENT
              Plaintiffs/Counter-Defendants,
12
     v.                                        NOTE ON MOTION CALENDAR:
13                                             April 3, 2020
     THE GEO GROUP, INC.,
14
              Defendant/Counter-Claimant.      ORAL ARGUMENT REQUESTED
15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                     AKERMAN LLP
     THE GEO GROUP, INC.’S REPLY
     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                   1900 Sixteenth Street, Suite 1700
                                                                     Denver, Colorado 80202
     (3:17-CV-05769-RJB)                                            Telephone: 303-260-7712
     52540009;4
                  Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 2 of 15



 1           Defendant The GEO Group, Inc. (“GEO”) files its Reply in Support of its Motion for Summary
 2 Judgment (“GEO’s Motion”), ECF 227.

 3 I.     INTRODUCTION
 4           Plaintiffs’ Response to GEO’s Motion (“Response”), ECF 272, does not raise any issues of
 5 disputed material fact. Instead, Plaintiffs’ Response attacks only GEO’s legal analysis. Because there

 6 are no genuine disputes of material fact, the Court should grant summary judgment in GEO’s favor for

 7 three (3) reasons.

 8           First, Plaintiffs do not dispute that detainees reside, sleep, and work at the Northwest ICE
 9 Processing Center (“NWIPC”). Plaintiffs also do not dispute that the detainees cannot perform the

10 tasks associated with their Voluntary Work Program (“VWP”) roles if they did not reside and sleep at

11 the NWIPC. Therefore, Plaintiffs are exempt from the definition of “employee” under the Washington

12 Minimum Wage Act (“WMWA”). 49.46.10(3)(j). Second, GEO is entitled to intergovernmental

13 immunity as a matter of law. This Court should reject Plaintiffs’ flawed intergovernmental immunity

14 analysis that purports to treat GEO as an entity that is separate and distinct from the federal

15 government. “For purposes of intergovernmental immunity, federal contractors are treated the same as

16 the federal government itself,” particularly in the context of immigration contractors. United States v.

17 California, 921 F.3d 865, 883 n. 7 (9th Cir. 2019). Because the WMWA discriminates against and

18 directly regulates, the federal government, it is invalid as applied to the federal government and as to

19 GEO’s NWIPC. Third, GEO is entitled to derivative sovereign immunity because its contract with

20 Immigration and Customs Enforcement (“ICE”) explicitly forbids it from classifying detainees as

21 employees. Accordingly, this Court should rule, as a matter of law, that detainees at the NWIPC are not

22 “employees” under the WMWA,are not entitled to minimum wage, and that GEO is entitled to

23 immunity.

24 II.    THE RESIDENT EXCEPTION
25 A.     The Doctrine of Waiver is Inapplicable.
26           GEO has not waived its contention that detainees are not “employees” based upon exceptions to
27 the definition of “employee” contained within in the WMWA. Since the inception of this case, GEO has

                                                                             AKERMAN LLP
     THE GEO GROUP, INC.’S REPLY
                                                                         1900 Sixteenth Street, Suite 1700
     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                               Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 1                                           Telephone: 303-260-7712

     52540009;4
                  Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 3 of 15



 1 asserted that detainees are not “employees” under the WMWA. ECF 92 ¶¶ 12.8,12.12. GEO pled an

 2 affirmative counterclaim for a declaratory judgment that detainees are not “employees” under the

 3 WMWA entitling it to its own interpretations and theories related to the WMWA. Id. Plaintiffs, at any

 4 point during the over 2 years of litigation, could have sought discovery on the basis for GEO’s claim.

 5 They failed to conduct any discovery on GEO’s counterclaim. They cannot now claim prejudice

 6 because of their litigation decisions.

 7           As this Court has previously explained, “[t]he parties’ arguments boil down to the issue of
 8 whether the Washington Minimum Wage Act applies…” ECF 40. Any claim by Plaintiffs that they did

 9 not know the exceptions to the WMWA were at issue in this case is, at best, insincere. Additionally,

10 while not dispositive of the issue of waiver because GEO has asserted counterclaims, well-settled Ninth

11 Circuit precedent makes clear that affirmative defenses are timely when raised for the first time at

12 summary judgment. Lowerison v. Yavno, 26 F. App’x 720, 722 (9th Cir. 2002) (“Affirmative defenses

13 are not waived even if they are first raised in pretrial dispositive motions, if the plaintiff is not unfairly

14 surprised or prejudiced”); Rivera v. Anaya, 726 F.2d 564, 566 (9th Cir. 1984) (finding employer did not

15 waive its defense by failing to plead it until the summary judgment phase); Healy Tibbitts Const. Co. v.

16 Ins. Co. of N. Am., 679 F.2d 803, 804 (9th Cir. 1982) (same). Here, Plaintiffs do not (and cannot)

17 demonstrate any prejudice, particularly where the affirmative defenses overlap with GEO’s

18 counterclaim. Accordingly, there is no question that the exceptions to the WMWA are properly before

19 this Court.

20 B. The Resident Exception Applies Because Detainees Reside and Sleep at the NWIPC.

21           Under the “Resident Exception” to the definition of “employee” under the WMWA, individuals
22 who live or sleep at their place of employment are not employees and are not entitled to minimum wage.

23 49.46.010(3)(j). The text of the statute is not ambiguous; the Supreme Court of Washington has already

24 made clear that the statute’s plain language alone is sufficiently precise. Berrocal v. Fernandez, 155

25 Wash. 2d 585, 589, (2005). The Court in Berrocal summarized the issue before it as follows: “Under

26 RCW 49.46.010(5)(j), are sheepherders excluded from the protections of the MWA because they live

27 and sleep at the place where they work?” Id. at 589. As the Court’s own description of the issue makes

                                                                                 AKERMAN LLP
     THE GEO GROUP, INC.’S REPLY
                                                                             1900 Sixteenth Street, Suite 1700
     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                   Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                                               Telephone: 303-260-7712

     52540009;4
                       Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 4 of 15



 1 plain, there was no emphasis on the word “required” from the statute. Rather, the Court properly focused

 2 on whether individuals who unquestionably sleep and live where they work are excluded from the

 3 definition of “employee” under the WMWA. In doing so, the Supreme Court avoided unnecessarily

 4 nuanced or impractical interpretations. Based upon the plain language of the statute, the Court reached

 5 the following conclusion:

 6                    In sum . . . RCW 49.46.010(5)(j) is intended, as the Employers suggest, to encompass
                      two categories of workers: (1) those individuals who reside or sleep at their place of
 7                    employment and (2) those individuals who otherwise spend a substantial portion of
                      work time subject to call, and not engaged in the performance of active duties.
 8

 9 Id. at 595.

10               In an effort avoid the clear application of the Resident Exception, Plaintiffs attempt to rewrite the
11 controlling precedent to draw a distinction between individuals based upon their job descriptions.

12 Plaintiffs erroneously claim that this analysis is consistent with the analysis in Berrocal. It is not. Id.

13 (placing no weight on the immigrant sheepherders job descriptions in determining they fell within the

14 Resident Exception); see also Strain v. W. Travel, Inc., 117 Wash. App. 251, 255 (2003) (holding an

15 individual fell within the Resident Exception because he slept at his place of work and placing no weight

16 on his job duties which included cooking and cleaning). Nowhere in the statue nor the text of Berrocal

17 are job descriptions mentioned as part of the Court’s reasoning. Id. Rather, both the statute and the case

18 law focus on whether, under the arrangement between the parties, the individuals sleep and reside at

19 their place of work. Id. If they do, the Resident Exception applies regardless of an individual’s primary

20 job duties.1

21               Even if the Court were to look at Plaintiffs job descriptions, the job descriptions do not remove
22 detainees from the purview of the Resident Exception. Indeed, each job description submitted to the

23 Court by Plaintiffs prominently includes the heading “Detainee Job Description” in bold and underline,

24 making clear that the tasks are limited to detainees who, by definition, live and sleep at the facility. ECF

25

26   1
       Plaintiffs provide no clear reasoning or framework for distinguishing between individuals who are “required” to sleep at
     their place of work and those who are not. Would an employer asking an employee to sleep at his workplace be enough?
27   The Court need not resolve this distinction in this case as there is little question that individuals who, by order of the United
     States, cannot leave the NWIPC without a court order are “required” to sleep at the NWIPC.
                                                                                                  AKERMAN LLP
      THE GEO GROUP, INC.’S REPLY
                                                                                              1900 Sixteenth Street, Suite 1700
      IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                                   Denver, Colorado 80202
      (3:17-CV-05769-RJB) – PAGE 3                                                               Telephone: 303-260-7712

         52540009;4
                      Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 5 of 15



 1 223-25, 2-7.2 Furthermore, the detainee job descriptions include positions in the kitchen and in the

 2 laundry room. Id. These tasks are indistinguishable from those of other individuals for whom the Court

 3 previously concluded fell within the bounds of the Resident Exception. Park v. Choe, No. C06-

 4 5456RJB, 2007 WL 2677135 (W.D. Wash. Sept. 10, 2007) (describing plaintiff’s on-site tasks as

 5 consisting of doing laundry and working in the kitchen). Consistent with Berrocal, this Court’s analysis

 6 in Park did not involve an analysis of the job descriptions of the plaintiffs. Id. Instead, like here, it was

 7 undisputed that the plaintiffs were required to sleep at their place of work. Id. at *6. On that basis alone,

 8 the Court correctly concluded the plaintiffs were “exempted from coverage under the WMWA” Id. The

 9 same is true here. There is no genuine dispute that participants in the VWP are required to live and sleep

10 at the NWIPC. Plaintiffs do not deny this fact.3 Therefore, this Court should grant GEO’s Motion and

11 enter a declaratory judgment that detainees at the NWIPC are not “employees” under the WMWA.

12 III. INTERGOVERNMENTAL IMMUNITY

13               GEO, and more importantly, this Court, have previously set forth the proper standard for
14 whether GEO is entitled to intergovernmental immunity. ECF 227, State of Washington v. GEO,

15 Proposed Order, ECF 306-1. Nevertheless, Plaintiffs’ continue to argue4 for an interpretation of

16 intergovernmental immunity that is contrary to controlling law. ECF 272. Plaintiffs make no effort to

17 distinguish or address the clear directive from U.S. v. California that federal contractors in the federal

18 immigration detention context must be treated the same as the federal government itself in an

19 intergovernmental immunity analysis because Congress has explicitly directed ICE to consider the use

20 of all suitable facilities, public or private, to house detainees. California, 921 F.3d at 882 n.7. In an effort

21 to untangle the potential confusion created by Plaintiffs’ briefing, GEO breaks down each element of

22 intergovernmental immunity into its component parts below.

23
     2
         This is consistent with the purpose of the program, which is to provide detainees, who are in the custody of ICE, an
24 opportunity to perform tasks to occupy their time. PBNDS § 5.8. The VWP positions are only available to detainees and
     detainees are required to live and sleep at the facility. ECF 228, Scott Dec. ¶¶ 6-8.
25   3
       Any other argument stretches logic and borders on specious. Indeed, if detainees are not required to live and sleep at the
     facility, it begs the question of why detainees even participate in the VWP at all as opposed to leaving the facility at night
26   and taking jobs in the broader community.
     4
       Plaintiffs significantly overstate their position by arguing, without legal support, that GEO invites this Court to commit
27   “reversible error.”ECF 272, 20. A review of the controlling law, and the absence of any meaningful analysis of this
     statement in Plaintiffs’ brief makes clear that this statement is nothing more than puffery.

                                                                                              AKERMAN LLP
         THE GEO GROUP, INC.’S REPLY
                                                                                         1900 Sixteenth Street, Suite 1700
         IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                           Denver, Colorado 80202
         (3:17-CV-05769-RJB) – PAGE 4                                                       Telephone: 303-260-7712

         52540009;4
                      Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 6 of 15



 1               Under the Direct Regulation prong of intergovernmental immunity, the Court must ask: Does the
 2 WMWA directly regulate the federal government? If the answer is “yes,” the WMWA directly regulates

 3 the federal government, the WMWA is invalid unless Congress “clearly and unambiguously” authorized

 4 Washington to exercise authority over the pay rates and other conditions of confinement of ICE

 5 detainees. Boeing Co. v. Movassaghi, 768 F.3d 832, 840 (9th Cir. 2014).

 6               Under the Discriminatory Treatment prong, the Court must ask: Does the WMWA discriminate
 7 against the federal government? To answer this question here, the Court must first determine the scope

 8 of the Detainee Exception to the WMWA.5 49.46.10(3)(k). If the Detainee Exception applies only to

 9 individuals in the State’s custody, and not those in federal custody, the provision is discriminatory. If

10 instead, the Detainee Exception applies to individuals in both the federal government’s custody and the

11 State’s custody, the Court need not further analyze intergovernmental immunity, as Plaintiffs would be

12 exempted from coverage under the WMWA. But, if the statute is discriminatory, the Court must

13 determine whether the discriminatory treatment burdens the federal government. Finally, for purposes of

14 intergovernmental immunity under either prong in the federal immigration detention context, “federal

15 contractors are treated the same as the federal government itself.” California, 921 F.3d at 883 n. 7. So,

16 if under either of the analyses above the WMWA violates the doctrine of intergovernmental immunity,

17 GEO steps into the shoes of the government and is entitled to immunity. Here, the WMWA violates the

18 principles of intergovernmental immunity under both prongs.

19 A.         The WMWA Directly Regulates the Federal Government.
20               Plaintiffs argue that the WMWA does not directly regulate the federal government but provide
21 no textual support for their argument. ECF 272, 20-22. To the contrary, the plain language of the

22 WMWA makes plain that it directly regulates the federal government. The definition of “employer” in

23 the WMWA does not exclude the federal government. Instead, the WMWA defines “employer” broadly,

24 including every entity, individual, or “group of persons,” who purport to act “directly or indirectly in the

25
     5
26     While Plaintiffs argue that this Court has already made a final determination as to the applicability of the Detainee
     Exception, the Court’s Order made clear that any ruling was based solely on the pleadings, stating “[at] least based on the
27   pleadings, it is plausible that the Plaintiff, arguably, comes within the State definition of ‘employee,’ and is not subject to
     any existing statutory exception.” ECF 28 at 14.

                                                                                              AKERMAN LLP
         THE GEO GROUP, INC.’S REPLY
                                                                                          1900 Sixteenth Street, Suite 1700
         IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                            Denver, Colorado 80202
         (3:17-CV-05769-RJB) – PAGE 5                                                        Telephone: 303-260-7712

         52540009;4
                      Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 7 of 15



 1 interest of an employer in relation to an employee.” RWC § 49.46.010(4). Correspondingly, the

 2 Washington Department of Labor and Industries regulations state that the definition of “employer”

 3 under the WMWA includes “public employers.” See WAC 296-126-002(1)(2010). The regulations do

 4 not explicitly exclude employees of the federal government.6 Accordingly, there is no question that the

 5 WMWA directly regulates the federal government (and by extension GEO) and therefore violates the

 6 principles of intergovernmental immunity. Boeing, 768 F.3d at 840 (finding that the bill at issue

 7 directly interfered with “the functions of the federal government . . . [by] mandat[ing] the ways in

 8 which Boeing renders services that the federal government hired Boeing to perform.”). And, the federal

 9 government has not “clearly and unambiguously” authorized Washington to exercise authority over the

10 pay rates and conditions of confinement of ICE detainees. Id. Thus, under the direct regulation prong

11 alone, the Court should enter summary judgment in favor of GEO.

12 B.         This Court Must Determine Whether the WMWA is Neutral or Discriminatory.
13               In their Response, Plaintiffs speak out of both sides of their mouth; characterizing the WMWA
14 differently depending upon the legal outcome they wish to achieve. When addressing the application of

15 the Detainee Exception, Plaintiffs argue that the WMWA provides special treatment to the State.

16 Specifically, Plaintiffs claim that under 49.46.10(3)(k) the State, and the State alone, is not required to

17 pay State detainees minimum wage for work performed while detained, but the federal government (and

18 by extension GEO) are required to pay detainees minimum wage.7 Thus, Plaintiffs argue that the law is

19 not “neutral” or “generally applicable” because it provides for special benefits for the State. ECF 272,

20 19. At the same time, when explaining their theory of intergovernmental immunity under North Dakota¸

21 Plaintiffs argue that the WMWA is neutral and generally applicable. See ECF 272,21. North Dakota v.

22 United States, 495 U.S. 423, 435 (1990). In contrast, GEO has argued that when the Detainee Exception

23 is construed based upon its plain meaning, it necessarily includes individuals in both state and federal

24 custody (including those in the NWIPC). Under GEO’s proposed interpretation, the law is

25
     6
26    Previously, the WMWA explicitly excluded the federal employees from the definition of “employee.” See ECF 366-2.
     7
      Of course, the exception’s bounds extend only to those in governmental custody and would not apply to individuals in
27   “private custody.” GEO is unaware of any lawful means by which a private individual could detain another individual
     without running afoul of a multitude of criminal and civil laws.

                                                                                       AKERMAN LLP
         THE GEO GROUP, INC.’S REPLY
                                                                                   1900 Sixteenth Street, Suite 1700
         IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                     Denver, Colorado 80202
         (3:17-CV-05769-RJB) – PAGE 6                                                 Telephone: 303-260-7712

         52540009;4
                  Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 8 of 15



 1 nondiscriminatory: both detainees at the NWIPC and detainees at state facilities are excluded from the

 2 definition of “employee” under the WMWA, ending the Court’s analysis.

 3           This Court should adopt GEO’s interpretation of the Detainee Exception. To be sure, there is
 4 absolutely no provision in the Detainee Exception, 49.46.10(3)(k), that would limit its application to

 5 only those facilities the state owns and operates. Rather, the provision plainly exempts the “residents”

 6 of state or government facilities without regard for who operates the same. Accordingly, the Court

 7 should enter summary judgment in favor of GEO and issue a declaratory judgment stating that the

 8 WMWA does not apply to detainees at the NWIPC. However, should the Court adopt Plaintiffs’

 9 position as to the Detainee Exception, the statute is impermissibly discriminatory. Indeed, similarly

10 situated detainees in the State of Washington would not be not treated equally to those detained in

11 federal custody rendering the law invalid under the discriminatory treatment prong of intergovernmental

12 immunity.

13 C.     If the WMWA is Not Neutral, It Violates the Discrimination Prong of Intergovernmental
          Immunity.
14

15           The Supreme Court recently clarified that “[w]hether a State treats similarly situated state and
16 federal employees differently depends on how the State has defined the favored class.” Dawson v.

17 Steager, 139 S. Ct. 698, 705 (2019). Thus, the definition of “employee” in the WMWA that controls.

18 The Washington legislature has defined the class of individuals exempted from the WMWA as “[a]ny

19 resident, inmate, or patient of a state . . . correctional, detention, treatment or rehabilitative

20 institution[.]” RWC § 49.46.010(3)(k). Accordingly, the “favored class” in the WMWA consists of

21 state detainees who are exempted from the coverage when compared with federal detainees who are

22 not. Thus, here, the proper comparison to the federal government’s detainees, held at the NWIPC, is

23 any resident, inmate, or patient of a state detention, treatment, correctional, or rehabilitative institution

24 – again, the “favored class” defined by the Washington legislature. This analysis is consistent with the

25 Supreme Court’s explanation in Dawson that “if a State exempts from taxation all state employees, it

26 must likewise exempt all federal employees.” Dawson, 139 S. Ct. at 704. Substituting the relevant

27 factors here, the comparison stands: “if a State exempts from [the WMWA] all state [detainees], it must

                                                                                 AKERMAN LLP
     THE GEO GROUP, INC.’S REPLY
                                                                             1900 Sixteenth Street, Suite 1700
     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                   Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 7                                               Telephone: 303-260-7712

     52540009;4
                      Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 9 of 15



 1 likewise exempt all federal [detainees].” Id. Like in Dawson where state employees received an

 2 exemption from taxation, in the instant case there is no question detainees in State custody are paid less

 3 than minimum wage. See e.g., (Eagle Dep. 8:9); SOW ECF 304, Decl. of Williams ¶ 4; SOW ECF 300,

 4 pg. 80-82. It follows that if the federal government (and by extension GEO – as explicitly enumerated

 5 in California) must pay minimum wage to detainees, who under the same circumstances in state

 6 detention would be exempted from the WMWA. Accordingly, even if the Court adopts Plaintiffs’

 7 construction of the Detainee Exception, the WMWA violates the nondiscriminatory principle of

 8 intergovernmental immunity and summary judgment in GEO’s favor is proper.

 9 D. This Court Should Reject Plaintiffs’ Flawed Construction of Intergovernmental Immunity.

10               Despite a lack of legal authority from the WMWA or case law, Plaintiffs’ theory is as follows:
11 the WMWA does not run afoul of the principles of intergovernmental immunity because both the State

12 and the federal government must pay minimum wage if they utilize private contractors in detaining

13 individuals within the boundaries of Washington. Assuming arguendo8 that the Court finds textual

14 support within the WMWA for Plaintiffs’ flawed theory, the WMWA would still be invalid under the

15 doctrine of intergovernmental immunity.

16               “The nondiscrimination rule finds its reason in the principle that the States may not directly
17 obstruct the activities of the Federal Government.” North Dakota, 495 U.S. at 437–38. Thus, if the

18 WMWA draws a distinction between situations where ICE selects a private facility to house detainees

19 and the instances where ICE operates its’ own facility with government employees, the WMWA is

20 invalid under the doctrine of intergovernmental immunity. Here, Plaintiffs’ proposed interpretation of

21 WMWA directly obstructs the activities of the federal government—specifically its ability to choose a

22 cost efficient and preexisting facility to house federal (“ICE”) detainees. Id.

23               The Department of Homeland Security, and by extension ICE, is congressionally authorized to
24 provide appropriate detention facilities for detainees, including by renting “facilities adapted or suitable

25 located for detention” and by entering into cooperative agreements with States and localities. 8 U.S.C.

26
     8
27     Of course, this theory incorrectly assumes that government contractors are not treated the same as the federal government
     for an intergovernmental immunity analysis.

                                                                                           AKERMAN LLP
         THE GEO GROUP, INC.’S REPLY
                                                                                       1900 Sixteenth Street, Suite 1700
         IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                         Denver, Colorado 80202
         (3:17-CV-05769-RJB) – PAGE 8                                                     Telephone: 303-260-7712

         52540009;4
                  Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 10 of 15



 1 § 1103(a)(11), 1231(g). ICE may also “acquire, build, remodel repair, and operate facilities . . .

 2 necessary for detention,” but must first “consider the availability for purchase or lease of any existing

 3 prison, jail detention center, or other comparable facility suitable for such use.” 8 U.S.C. § 1231(g)(1).

 4 Thus, the operations of the federal government specifically contemplate that ICE will utilize private

 5 facilities where doing so is consistent with the directives of Congress. Plaintiffs argue that under the

 6 WMWA if the federal government chooses a preexisting facility to house detainees (as opposed to

 7 building a new federal facility), it must pay minimum wage where it otherwise would not. So, under

 8 Plaintiffs’ theory, the WMWA directly obstructs the activities of the federal government by placing an

 9 additional regulation upon it, should it properly follow the direction of Congress (to first utilize private

10 contractors). Thus Plaintiffs’ interpretation directly obstructs the activities of the federal government and

11 run afoul of the principles of intergovernmental immunity. Further, because the government contractor

12 steps into the federal government’s shoes for purposes of intergovernmental immunity in the context of

13 federal immigration detention – the precise context at issue here – Plaintiffs’ construction impermissibly

14 divides the government and the contractor into separate categories. California, 921 F.3d at 883 n. 7.

15           Additionally, despite Plaintiffs contention that North Dakota supports their theory that the
16 WMWA is not discriminatory, Plaintiffs’ interpretation of the WMWA is wholly distinguishable from

17 the statute at issue in North Dakota, 495 U.S. 423. In North Dakota, the challenged regulation did “not

18 restrict the parties from whom the Government may purchase liquor or its ability to engage in

19 competitive bidding” Id. at 441. Thus, the statute did not impermissibly discriminate against the

20 Government. Id. In contrast, here, Plaintiffs’ proposed interpretation of the WMWA restricts the

21 Government’s ability to deal with private contractors and its ability to engage in competitive bidding.

22 Such a result clearly runs afoul of the principles of intergovernmental immunity. And, for the avoidance

23 of doubt, the Ninth Circuit has held that there is no “de minimis exception” exception to the doctrine of

24 intergovernmental immunity. California, 921 F.3d at 883. Rather, “[a]ny discriminatory burden on the

25 federal government is impermissible” Id. (emphasis in original). This is certainly true here.

26           Finally, it is worth noting that Plaintiffs have not identified a comparative facility to GEO’s
27 where ICE detainees could be housed in Washington. While they attempt to misdirect the Court by

                                                                                 AKERMAN LLP
     THE GEO GROUP, INC.’S REPLY
                                                                             1900 Sixteenth Street, Suite 1700
     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                   Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 9                                               Telephone: 303-260-7712

     52540009;4
                      Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 11 of 15



 1 citing the absence of comparators, they do not identify any facility where detainees actually could be

 2 housed by the federal government other than the current GEO facility. Certainly, if the WMWA is

 3 interpreted to preclude the federal government from utilizing the existing structures to house detainee—

 4 contrary to the explicit direction of Congress—such that it would have to build an entirely new facility

 5 (including new immigration courtrooms and ICE offices that are currently located in the NWIPC) in

 6 order to be treated the same as the State government, the WMWA impermissibly regulates,

 7 discriminates against, and burdens the federal government.9 For, the reasons herein, and the reasons

 8 articulated in GEO’s Motion, the Court should grant summary judgment in GEOs favor and rule that the

 9 WMWA impermissibly discriminates against the federal government (and GEO) and therefore violates

10 the doctrine of intergovernmental immunity.

11 IV. DERIVATIVE SOVEREIGN IMMUNITY

12               GEO is also entitled to derivative sovereign immunity. Government contractors may “obtain
13 certain immunity in connection with work which they do pursuant to their contractual undertakings

14 with the United States.” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016). While Plaintiffs

15 attempt to complicate this analysis, it is actually quite simple. Plaintiffs here allege that GEO violated

16 the WMWA by not classifying its detainees as “employees” and paying them minimum wage. Thus,

17 Plaintiffs are bound to the position that GEO does not currently treat detainees as “employees” under the

18 WMWA. GEO’s contract with ICE states that GEO may not treat its detainees as employees, including

19 by extension, paying them minimum wage. ECF 223-2 at 82.10 Plaintiffs seek to have this fact accepted

20 as true under Fed. R. Civ. P. 56(g). Neither party disputes that GEO currently follows this contractual

21 term. Thus, because GEO has followed the terms of its contract with the federal government by not

22 treating detainees as “employees” and because Congress authorized ICE to enter into the contract with

23 GEO (8 U.S.C. § 1231(g)(1)), GEO is entitled to derivative sovereign immunity. Yearsley v. W.A. Ross

24 Constr. Co., 309 U.S. 18, 21 (1940).

25 V.         PLAINTIFFS’ REQUEST FOR THE COURT TO ENTER UNDISPUTED FACTS
26
     9
         This is particularly true where the State government tacitly admits the expense of building additional facilities within its
27 borders to house detainees outweighs the expense of housing the “overflow” detainees out-of-state. See ECF 229-11.
     10
          It also provides that GEO will not employ any individual who does not have a Social Security card. ECF 223-2 at 31.
                                                                                              AKERMAN LLP
         THE GEO GROUP, INC.’S REPLY
                                                                                          1900 Sixteenth Street, Suite 1700
         IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                            Denver, Colorado 80202
         (3:17-CV-05769-RJB) – PAGE 10                                                       Telephone: 303-260-7712

         52540009;4
                    Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 12 of 15



 1              Plaintiffs also ask the Court to declare certain facts as undisputed under Fed. R. Civ. P. 56(g).
 2 Plaintiffs’ request focused on a number of facts that are immaterial11 to the resolution of GEO’s Motion

 3 and are also, for the most part, wholly unrelated to whether detainees are “employees” under Plaintiffs’

 4 cross-motion. Under Rule 56(g) Plaintiffs bear the burden to establish their facts are undisputed and

 5 have failed to do so here. Almendarez v. BNSF Ry. Co., 2014 WL 931530, at *7 (W.D. Wash. Mar. 10,

 6 2014) (holding that a moving party bears the burden). Plaintiffs cite only to their own evidence as proof

 7 each fact is “undisputed” while failing to acknowledge any of the evidence raising issues of disputed

 8 facts cited by GEO. They also fail to establish how each fact is “material” to the issues before this Court.

 9 This is insufficient for purposes of 56(g). Accordingly, GEO does not respond to every single fact12

10 because the facts are immaterial to this Motion and Plaintiffs have cited only their own record, giving no

11 credence to the conflicting evidence presented by GEO in its response to Plaintiffs’ Motion for

12 Summary Judgment. Nevertheless, GEO provides responses to a number of Plaintiffs’ proposed facts

13 here demonstrating the recurring flaws throughout.

14              Proposed Fact 9, describing the nature of VWP assignments cannot be resolved under Rule
15 56(g). ECF 272 at 8. Plaintiffs did not provide a single citation for the numerous factual allegations they

16 make in Paragraph 9, nor do they provide any basis for alleging that the numerous facts alleged therein

17 are undisputed by GEO. Instead, Plaintiffs state in a footnote that the allegations are “discussed at

18 length” in their motion for summary judgment. This is clearly not sufficient to establish there is no

19 material dispute because GEO has refuted the facts Plaintiff seeks to have admitted in its response to

20 Plaintiffs’ Motion for Summary Judgment. Likewise, GEO has vigorously disputed Proposed Fact 16

21 (the purpose of the VWP) and Proposed Fact 17 (benefits of the VWP) in its response to Plaintiffs’

22 cross-motion. Issues related to Plaintiffs summary judgment brief are not properly addressed in response

23
     11
          Plaintiffs do not rely upon the majority of the facts listed in their Response in connection with any salient issue before the
24 Court.
     12
          Should the Court find Rule 56(g) relief appropriate, GEO asks that the Court follow the procedure identified in
25 Yellowstone Womens First Step House, Inc. v. City of Costa Mesa, 2018 WL 6164307, *24-25 (C.D. Cal. Nov. 5, 2018),
     wherein the court directed the parties first confer about the discrete facts at issue and which ones can be resolved without
26 judicial intervention. This will reduce the burden on the Court and also allow GEO to inquire about what specific facts
     Plaintiffs seek to admit. Many of the facts, as currently stated, consist of a laundry list of different assumptions that are not
27 easily addressed through Rule 56(g). Indeed, the Parties are currently working on their proposed facts for their joint pretrial
     statement which provides a better mechanism for identifying disputed facts.

                                                                                                  AKERMAN LLP
      THE GEO GROUP, INC.’S REPLY
                                                                                              1900 Sixteenth Street, Suite 1700
      IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                                   Denver, Colorado 80202
      (3:17-CV-05769-RJB) – PAGE 11                                                              Telephone: 303-260-7712

      52540009;4
                  Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 13 of 15



 1 to GEO’s motion for summary judgment which does not involve the same facts as Plaintiffs’ motion.

 2 See Koch v. 704 Group, LLC, 2014 WL 7330877, *5 n.2, (S.D. Cal. Dec. 18, 2014) (“Plaintiff attempts

 3 to move for summary judgment in its favor through his opposition brief. However, the motion is

 4 procedurally defective and will not be considered by the Court.”). Proposed Fact 13 asks the Court to

 5 admit Plaintiffs’ description of 30(b)(6) testimony, not the testimony itself, as an undisputed fact. This is

 6 clearly improper and should be denied. Plaintiffs also ask this Court to accept Plaintiffs’ summaries of a

 7 number of contractual provisions as “undisputed facts,” including in Proposed Facts 2, 5, 6, 7, 8, 15.

 8 This is a similarly improper way to obtain admissions based upon truncated quotes, rather than entire

 9 contractual provisions, and should also be denied. As is clear from GEO’s objections, Plaintiffs’

10 proposed facts are both wholly unrelated to this Motion and an improper attempt to have this Court

11 acknowledge facts as undisputed that are unmistakably in dispute. Accordingly, Plaintiffs’ requested

12 relief should be denied.

13           Should the Court entertain this request in Plaintiffs’ Response, it should also declare undisputed
14 that “detainees at the NWIPC sleep and reside at the place they perform work.” ECF 228, Scott Dec. ¶¶

15 6-8. Further, the Court should consider admitted that the “State pays less than minimum wage to

16 detainees in its custody, regardless of where they are housed.” As Plaintiffs have not presented any

17 evidence that the State pays minimum wage to detainees in the custody of the State who are housed by

18 a private contractor, there should be no distinction based upon ownership or operation of the facility.

19 VI. CONCLUSION

20           For the foregoing reasons, this Court should grant GEO’s Motion for Summary Judgment and
21 enter a declaratory judgment stating that detainees are not “employees” under the WMWA.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

                                                                                 AKERMAN LLP
     THE GEO GROUP, INC.’S REPLY
                                                                             1900 Sixteenth Street, Suite 1700
     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                   Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 12                                              Telephone: 303-260-7712

     52540009;4
                  Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 14 of 15



 1            Respectfully submitted, this 3rd day of April, 2020.

 2                                           By: s/ Colin L. Barnacle
                                             AKERMAN LLP
 3                                           Colin L. Barnacle (Admitted pro hac vice)
                                             Christopher J. Eby (Admitted pro hac vice)
 4
                                             Ashley E. Calhoun (Admitted pro hac vice)
 5                                           Adrienne Scheffey (Admitted pro hac vice)
                                             1900 Sixteenth Street, Suite 1700
 6                                           Denver, Colorado 80202
                                             Telephone: (303) 260-7712
 7                                           Facsimile: (303) 260-7714
 8                                           Email: colin.barnacle@akerman.com
                                             Email: christopher.eby@akerman.com
 9                                           Email: ashley.calhoun@akerman.com
                                             Email: adrienne.scheffey@akerman.com
10
                                             By: s/ Joan K. Mell
11                                           III BRANCHES LAW, PLLC
12                                           Joan K. Mell, WSBA #21319
                                             1019 Regents Boulevard, Suite 204
13                                           Fircrest, Washington 98466
                                             Telephone: (253) 566-2510
14                                           Facsimile: (281) 664-4643
                                             Email: joan@3brancheslaw.com
15

16                                           Attorneys for Defendant The GEO Group, Inc.

17

18

19

20

21

22

23

24

25

26

27

                                                                               AKERMAN LLP
     THE GEO GROUP, INC.’S REPLY
                                                                           1900 Sixteenth Street, Suite 1700
     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT                                 Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 13                                            Telephone: 303-260-7712

     52540009;4
               Case 3:17-cv-05769-RJB Document 278 Filed 04/03/20 Page 15 of 15



 1                                        PROOF OF SERVICE
 2             I hereby certify on the 3rd day of April 2020, pursuant to Federal Rule of Civil Procedure
 3   5(b), I electronically filed and served the foregoing THE GEO GROUP, INC.’S REPLY IN
 4   SUPPORT OF MOTION FOR SUMMARY JUDGMENT via the Court’s CM/ECF system on the
 5   following:
 6   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 8   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 9   Seattle, Washington 98104
     Telephone: (206) 622-8000
10   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
11   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
12   Email: roe@sgb-law.com
13   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
14   P.O. Box 90568
     Nashville, Tennessee 37209
15   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
16   Email: andrew@immigrantcivilrights.com
17   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
18   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
19   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
20   Email: devin@openskylaw.com
21   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
22   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
23   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
24
     Attorneys for Plaintiffs
25
                                                   s/ Nick Mangels
26                                                 Nick Mangels
27
                                                                           AKERMAN LLP
      PROOF OF SERVICE                                                 1900 Sixteenth Street, Suite 1700
      (3:17-CV-05769-RJB) – PAGE 14                                        Denver, Colorado 80202
                                                                          Telephone: 303-260-7712

      52540009;4
